Citation Nr: 0203253	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  He died in May 1997, and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision which denied DIC 
under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran had no established service-connected 
conditions, and he died many years after service during a May 
1997 admission to a VA Medical Center (VAMC).

2.  The immediate cause of his death was bacteremia, due to 
or a consequence of foot gangrene, due to or a consequence of 
end stage renal disease (ESRD), due to or a consequence of 
diabetes mellitus.

3.  All of the conditions involved in the veteran's death 
were present before his May 1997 VAMC admission.  During the 
admission he had a left leg amputation, which was a necessary 
consequence of treatment for gangrene, and he had regularly 
scheduled hemodialysis for ESRD.

4.  The immediate and underlying causes of the veteran's 
death were not caused or aggravated by VA treatment, and 
death was due to the natural progress of the conditions and 
not due to VA treatment.





CONCLUSION OF LAW

The veteran's death was not the result of VA medical 
treatment, and the criteria for DIC under 38 U.S.C.A. § 1151 
have not been met. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1954 to 
September 1956.  During his lifetime he had no established 
service-connected disabilities.  The conditions involved in 
his death are first shown many years after service.

A treatment summary in April 1985 notes a diagnosis of 
diabetes mellitus with treatment dating back to January 1984.  
A treatment report in August 1985 notes that he had injured 
his back in September 1979 and subsequently developed an 
emotional condition.  A VA examination in December 1985 noted 
diagnoses of dysthymic disorder with anxiety, diabetes 
mellitus with diabetic neuropathy, and a back disorder.  
Hospital records in November and December 1989 show diagnoses 
of coronary artery disease with myocardial infarction, and 
insulin dependent diabetes mellitus.  A VA examination in 
February 1990 noted diagnoses of arteriosclerotic heart 
disease with unstable angina, atypical anxiety disorder, 
diabetes mellitus with diabetic neuropathy, and lumbar spine 
disorder.

In May 1990, the RO granted the veteran non-service-connected 
pension due to his multiple disabilities.  He was later 
granted special monthly pension based on housebound status. 

A December 1995 VA examination noted that the veteran was 
undergoing hemodialysis three times a week for ESRD, and it 
was also noted he had arteriosclerotic heart disease (with a 
prior angioplasty) and diabetes mellitus with neuropathy.  
During a June 1996 VAMC admission, he was treated for 
bacteremia, ESRD, dry gangrene of a finger, diabetes 
mellitus, and coronary artery disease.  During an October-
November 1996 VAMC admission, diagnoses included left toe 
gangrene, diabetes mellitus, ESRD, and hypertension; 
procedures during this admission included a left leg 
angioplasty and left first toe amputation.  Records indicate 
the veteran thereafter continued to receive regular VA 
medical care for his chronic ailments.

VAMC terminal hospitalization records reveal that the veteran 
was admitted on May 27, 1997, with symptoms of vomiting, 
nausea, left leg swelling.  He was known to have a history of 
chronic ailments including diabetes mellitus, peripheral 
vascular insufficiency, arteriosclerotic heart disease, and 
ESRD.  He presented a clinical picture of left foot gangrene 
with bacteremia for which aggressive antibiotic therapy was 
initiated.  On May 29, 1997, he underwent a below the knee 
amputation of the left leg.  An operation report indicates 
that his procedure began at 11:20 a.m. and ended at 12:15 
p.m.  The report notes that the veteran tolerated the 
procedure well and was thereafter transferred to the renal 
service.  A VA consent form, VA Form 10-0043a, was completed 
for this procedure.  A progress note, dated May 29, 1997, at 
2:22 p.m., indicates that the veteran was fully awake, and 
that his post-anesthesia evaluation revealed no 
complications.  Hemodialysis was given on the same day at 
approximately 4:00 p.m.  A treatment report marked 4:40 p.m. 
notes that he was clinically stable and afebrile, receiving 
hemodialysis without complication.  A hospital summary 
indicates that the veteran had poor response to administered 
antibiotics and suffered cardiac arrest.  Attempts to revive 
him failed, and he was declared dead at 12:20 a.m. on May 30, 
1997.  Final diagnoses included bacteremia, gangrene 
infection, ESRD, diabetic retinopathy and neuropathy, 
peripheral vascular disease, and coronary artery disease. 

The veteran's death certificate notes he died in the VAMC on 
May 30, 1997, at the age of 64.  The immediate cause of the 
veteran's death was listed as bacteremia, due to or a 
consequence of foot gangrene, due to or a consequence of 
ESRD, due to or a consequence of diabetes mellitus.  An 
autopsy was not performed.

In June 1997, the veteran's widow filed a claim for DIC under 
38 U.S.C.A. § 1151.  She maintained that VA treatment during 
the May 1997 admission led to the veteran's death, asserting 
that hemodialysis was given too soon after the left leg 
amputation.

In December 1997, the RO requested a medical opinion in this 
matter from a VA doctor.  An opinion, dated in December 1997, 
was received from H. Cordova, M.D., chief of the renal 
section at a VAMC.   Dr. Cordova indicated that he reviewed 
the veteran's treatment records, and he provided a summary of 
the facts.  Dr. Cordova found that the veteran had a severe 
infection precipitated by a gangrenous foot and the medical 
management required an urgent foot amputation.  He noted that 
the hemodialysis treatment which was given during the 
admission followed the veteran's hemodialysis schedule and 
was medically indicated to avoid electrolyte and volume 
status alterations associated with his ESRD.  The doctor 
noted the veteran had stable hemodynamic parameters at the 
time of initiation and during the course of the hemodialysis 
treatment, and that there was no temporal relation between 
the hemodialysis treatment and the cardiorespiratory arrest 
which occurred more than six hours later.  Dr. Cordova also 
noted that the veteran had several co-morbid conditions 
besides ESRD, including coronary artery disease, diabetes 
mellitus, and severe peripheral vascular disease, which may 
have impacted adversely on the final patient outcome.  



II.  Analysis

The appellant (the veteran's widow) claims that VA medical 
treatment resulted in the death of the veteran, entitling her 
to DIC under 38 U.S.C.A. § 1151. 

The file shows that the appellant has been informed of the 
evidence necessary to substantiate her claim.  Relevant 
medical records and a VA medical opinion have been obtained 
by the RO.  The Board finds that the notice and duty to 
assist requirements of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159).

The appellant filed her claim in June 1997.  The law 
providing compensation or DIC under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40-
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2001).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury. 38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of medical conditions. 

The medical evidence shows that prior to the veteran's 
terminal admission to the VAMC in May 1997, he had chronic 
ailments including diabetes, ESRD (for which he received 
regular hemodialysis), and cardiovascular disease.  
Apparently the diabetes was the underlying cause of most of 
his serious ailments, and he had prior episodes of bacteremia 
and gangrene requiring amputations.  When he presented to the 
VAMC for admission in May 1997, he had bacteremia and left 
foot gangrene.  As noted by the medical opinion which was 
obtained by the RO, there was an urgent need for a left leg 
amputation, and such was performed during the admission.  The 
left leg amputation clearly was a necessary consequence of 
proper treatment for the gangrene.  As noted by the medical 
opinion, the hemodialysis which the veteran thereafter 
received in the hospital was necessary for treatment of his 
ESRD. 

The medical evidence shows the immediate cause of the 
veteran's death in the VAMC was bacteremia, due to or a 
consequence of foot gangrene, due to or a consequence of 
ESRD, due to or a consequence of diabetes mellitus.  The 
historical medical records, the terminal VAMC records, the 
death certificate, and the medical opinion which the RO 
obtained, collectively demonstrate that the immediate and 
underlying causes of the veteran's death were not caused or 
aggravated by VA treatment during the May 1997 terminal 
admission, and that death was due to the natural progress of 
the conditions and not due to VA medical treatment.

The Board concludes that the veteran's death was not the 
result of VA medical treatment, and the criteria for DIC 
under 38 U.S.C.A. § 1151 have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

DIC under 38 U.S.C.A. § 1151 is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

